TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-001-00637-CV


Lazaro Quintanilla, Appellant

v.


Gray & Becker, P.C., Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT

NO. GN103429, HONORABLE SCOTT JENKINS, JUDGE PRESIDING





	Appellant Lazaro Quintanilla moves to: (1) vacate the judgment rendered in the 200th
Judicial District Court of Travis County in response to the settlement agreement reached between
the parties in that cause of action and the class action settlement reached in the 250th Judicial
District Court of Travis County relating to the class of all current and former wage-grade employees
of the Corpus Christi Army Depot who are designated as "Class I Claimants" in the class action
settlement; and (2) following the vacation of that judgment, dismiss his appeal.  We grant appellant's
agreed motion to vacate the judgment and dismiss the appeal.



  
					Jan P. Patterson, Justice
Before Justices Kidd, Yeakel and Patterson
Judgment Vacated and Cause Dismissed on Appellant's Motion
Filed:   December 13, 2001
Do Not Publish